Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Exhibit 10.50
(NEUSTAR LOGO) [w64771w6477112.gif]
May 5, 2008
Mr. Mark Foster
[* * *]
Re: Status Change
Dear Mark:
This letter agreement (this “Agreement”) confirms and sets forth the terms of
your change of status with Neustar, Inc. (the “Company”), effective on May 7,
2008 (the “Status Change Date”), from a full-time employee to consultant (the
“Status Change”). The terms of your consultancy will be set forth in a separate
agreement to be entered into between you and the Company on or prior to the
Status Change Date (the “Consulting Agreement”).
1. Prior to the Status Change Date you will remain a full-time employee of the
Company in your current capacity and with the same duties and responsibilities
you currently have, subject to the instructions and directions of the Company.
You acknowledge that you will cooperate as reasonably requested by the Company
to facilitate an orderly transition of your employment duties.
2. You hereby acknowledge and agree that as of the Status Change Date, the
Employment Continuation Agreement between you and the Company dated April 8,
2004 shall terminate and be of no further force and effect and that you shall
have no rights to any severance or termination payments, or any other
compensation or benefits thereunder, on account of the Status Change.
3. The Status Change shall not constitute a termination of your service with the
Company with respect to awards granted to you under the NeuStar, Inc. 1999
Equity Incentive Plan or the NeuStar, Inc. 2005 Stock Incentive Plan.
Accordingly, all awards outstanding as of the Status Change Date shall continue
to vest, be exercisable, or be forfeited in accordance with the terms and
conditions of the applicable plan and award agreement.
4. Notwithstanding Paragraph 3 above, you hereby acknowledge that the Status
Change Date is the termination date of your employment for purposes of
participation in and coverage under all benefit plans and programs sponsored by
or through the Company, including without limitation the NeuStar, Inc. 2007 Key
Employee Severance Pay Plan (the “Severance Plan”), and that as of the Status
Change Date you shall only be entitled to receive from the Company: (a) any
earned but unpaid base salary through the Status Change Date, paid in accordance
with the Company’s standard payroll practices; (b) reimbursement for any
unreimbursed business expenses properly incurred by you through the Status
Change Date in accordance with Company policy; (c) payment for any accrued but
unused vacation time (PTO) through the Status Change Date in accordance with
Company policy; and (d) such vested accrued benefits, and other payments, if
any, as to which you may be entitled under, and in accordance with the terms and
conditions of, the employee benefit arrangements, plans and programs of the
Company as of the

1



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Status Change Date. For the avoidance of doubt, you hereby acknowledge and agree
that you are not entitled to receive any payments or benefits under the
Severance Plan as a result of the Status Change.
5. Subject to your (a) timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
with respect to the Company’s group health insurance plans in which you
participated immediately prior to the Status Change Date (“COBRA Continuation
Coverage”), and (b) payment of premiums for such plans, the Company shall
provide COBRA Continuation Coverage for you and your eligible dependents
currently covered under such plans and shall reimburse a portion of the premiums
for such plans (corresponding to the portion of such premiums the Company pays
for its active employees, up to a maximum of $11,000 per year) until the earlier
of (i) you or your eligible dependents, as the case may be, ceasing to be
eligible under COBRA or the applicable underlying plan, and (ii) 18 months
following the Status Change Date.
6. You hereby agree that on or prior to the Status Change Date you will enter
into an Agreement Respecting Noncompetition and Nonsolicitation with the Company
in the form attached hereto as Exhibit A.
7. You hereby agree that you will notify the Company at least 10 days prior to
commencing any other employment or material consulting activities. If the
Company in good faith determines that such activities will materially interfere
with your ability to timely and adequately perform your services hereunder (or
thereafter they so interfere), the Company will notify you. The Company may
terminate your employment or consultancy hereunder if you perform such
activities (or do not cease such activities within 10 days) after being so
notified.
8. Miscellaneous.
     (a) Entire Agreement. This Agreement, together with the Consulting
Agreement, contains the entire understanding and agreement between the parties
concerning the subject matter hereof and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between you and the Company with respect thereto.
     (b) Amendment; Waiver. This Agreement may be amended only by an instrument
in writing signed by the parties hereto, and any provision hereof may be waived
only by an instrument in writing signed by the party against whom or which
enforcement of such waiver is sought. The failure of either party hereto at any
time to require the performance by the other party hereto of any provision
hereof shall in no way affect the full right to require such performance at any
time thereafter, nor shall the waiver by either party hereto of a breach of any
provision hereof be taken or held to be a waiver of any succeeding breach of
such provision or a waiver of the provision itself or a waiver of any other
provision of this Agreement.
     (c) Assignment. This Agreement is binding on and is for the benefit of the
parties hereto and their respective successors, heirs, executors, administrators
and other legal representatives. Neither this Agreement nor any right or
obligation hereunder may be assigned by you. As used in the Agreement, the
“Company” shall mean both the Company as defined above and any successor that
assumes and agrees to perform this Agreement, by operation of law or otherwise.

2



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
     (d) Withholding. The Company may withhold from any amounts payable to you
hereunder all federal, state, city or other taxes that the Company may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation.
     (e) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF VIRGINIA, WITHOUT REFERENCE TO
ITS PRINCIPLES OF CONFLICTS OF LAW.
     (f) Severability. All provisions of this Agreement are intended to be
severable. In the event any provision or restriction contained herein is held to
be invalid or unenforceable in any respect, in whole or in part, such finding
will in no way affect the validity or enforceability of any other provision of
this Agreement. The parties hereto further agree that any such invalid or
unenforceable provision will be deemed modified so that it will be enforced to
the greatest extent permissible under law, and to the extent that any court of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court may limit this Agreement to render it reasonable in
light of the circumstances in which it was entered into and specifically enforce
this Agreement as limited.
     (g) Legal Representation. You acknowledge and confirm that you have had the
opportunity to seek such legal, financial and other advice and representation as
you have deemed appropriate in connection with this Agreement.
     (h) Counterparts. This Agreement may be executed in several counterparts
(including via facsimile or PDF), each of which shall be deemed an original, but
all of which shall constitute one and the same instrument.
     (i) Acceptance of Agreement. You may accept this Agreement by signing it
and returning it to Doug Arnold, Senior Vice President — Human Resources,
NeuStar, Inc., 46000 Center Oak Plaza, Sterling, VA 20166, to be received not
later than 5 p.m. on May 6, 2008.

              NEUSTAR, INC.
 
       
 
  By:   /s/ Jeffrey A. Babka
 
            Name: Jeffrey A. Babka     Title: Senior Vice President and Chief  
              Financial Officer

      ACKNOWLEDGED AND AGREED:
 
   
/s/ Mark Foster
 
Mark Foster
   
 
    Date: May 6, 2008

3



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Exhibit A
AGREEMENT RESPECTING
NONCOMPETITION AND NONSOLICITATION
     This AGREEMENT RESPECTING NONCOMPETITION AND NONSOLICITATION (this
“Agreement”) is entered into this 5th day of May 2008, by and between Mark
Foster (“Foster”) and NeuStar, Inc. (together with its affiliates and
successors, “NeuStar”) (hereinafter collectively referred to as “the Parties”).
     WHEREAS, Foster has been employed by NeuStar since November 1999 and has
entered into a Status Change Agreement, dated May 5, 2008, whereby he will
become a consultant of NeuStar on May 7, 2008 (the “Status Change Date”);
     NOW, THEREFORE, in consideration of the compensation and benefits to be
provided to Foster by NeuStar as an employee through the Status Change Date and
as a consultant on and after the Status Change Date, and the mutual covenants
described below, the Parties agree as follows:
     1. Noncompetition. Foster acknowledges that his employment with NeuStar has
created a relationship of confidence and trust between Foster and NeuStar.
During the term of Foster’s employment, Foster has obtained Confidential
Information (within the meaning of Paragraph 3) with regard to NeuStar, its
officers, directors and employees and/or its clients, customers and vendors and
has obtained contacts, training and experience. Foster acknowledges and agrees
that there is a substantial probability that such Confidential Information,
contacts, training and experience could be used to the substantial advantage of
a competitor of NeuStar and/or to NeuStar’s substantial detriment. Therefore, in
consideration for Foster’s continued employment through the Status Change Date
and his retention as a consultant on and after the Status Change Date, Foster
agrees that during his employment and consultancy with NeuStar and prior to the
date which is the later of (a) 18 months after the Status Change Date or
(b) 12 months after the termination of Foster’s consultancy with NeuStar, with
respect to any state or country in which NeuStar engaged in business during
Foster’s employment or consultancy term, Foster shall not participate or engage,
directly or indirectly, for himself or on behalf of or in conjunction with any
person, partnership, corporation, or other entity, whether as an employee,
agent, officer, director, shareholder, partner, joint venturer, investor or
otherwise, in any business competitive with a business undertaken by NeuStar or
by Foster in relation to his work for NeuStar at any time during Foster’s
employment or consultancy term. For purposes of this paragraph, such business
shall include but not be limited to the activities of numbering, number
management, internet domains, web performance and network monitoring,
communication registries, and infrastructure services relating to mobile data
and messaging.
     Nowithstanding the foregoing, nothing herein shall prohibit Foster from
being employed by, or holding a passive or indirect equity ownership in, any
person or entity that has operations that compete with NeuStar so long as Foster
does not personally participate in the management of, or provide strategic
advice to, the operations of such person or entity that compete with NeuStar.
     2. Nonsolicitation. Foster agrees that during his employment and
consultancy with NeuStar and for 18 months thereafter, Foster shall not engage
in Solicitation, whether for

1



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Foster’s own account or for the account of any other individual, partnership,
firm, corporation or other business organization (other than NeuStar).
“Solicitation” means any of the following, or an attempt to do any of the
following: (i) recruiting, soliciting or inducing any non-clerical employee or
consultant of NeuStar (including, but not limited to, any independent sales
representative or organization) to terminate his or her employment with, or
otherwise cease or reduce his or her relationship with, NeuStar; (ii) hiring or
assisting another person or entity to hire any non-clerical employee or
consultant of NeuStar or any person who within 12 months before was such a
person; or (iii) soliciting or inducing any person or entity (including any
person who within the preceding 12 months was a customer or client of NeuStar)
to terminate, suspend, reduce, or diminish in any way its relationship with or
prospective relationship with NeuStar. The placement of general classified or
“help wanted” advertisements and/or general solicitations to the public at
large, and the hiring of any person who responds to such advertisements or
solications, shall not constitute a violation of this Paragraph 2 unless
Foster’s name is contained in such advertisements or solicitations.
     3. Nondisparagement. Each Party agrees not to issue or communicate,
directly or indirectly, any public statement (or statement likely to become
public) that disparages, denigrates, maligns or impugns the other Party or its
officers, directors, employees, products or services, except truthful responses
to legal process or governmental inquiry or by Foster in carrying out his duties
for NeuStar.
     4. Consideration. Foster acknowledges and agrees that the covenants
provided for in this Agreement, including the term of the restricted period, the
range of activities and the geographic area encompassed in such covenants, are
reasonable and necessary in order to protect NeuStar in the conduct of its
business and the utilization of its assets. Foster agrees that the prohibitions
and restrictions in this Agreement will not prevent Foster from earning a
livelihood after the termination of his employment and consultancy. Foster
further agrees that his continued employment and consultancy, and the
compensation and benefits to be provided by NeuStar in connection with such
employment and consultancy, are in consideration of his entering into this
Agreement.
     5. Interpretation. If any restriction with regard to this Agreement is
found by a court of competent jurisdiction to be invalid or unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be deemed amended to
extend over the maximum period of time, range of activities and/or geographic
area to which it may be enforceable.
     6. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
     7. Waiver of Rights. No delay or omission by NeuStar in exercising any
right under this Agreement will operate as a waiver of that or any other right.
A waiver or consent given by NeuStar on any one occasion is effective only in
that instance and will not be construed as a bar to, or waiver of, any right on
any other occasion.
     8. Equitable Remedies. The restrictions contained in this Agreement are
necessary for the protection of the business and goodwill of NeuStar and are
considered by Foster to be

2



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
reasonable for such purpose. Foster agrees that any breach or threatened breach
of this Agreement is likely to cause NeuStar substantial and irreparable damage
and therefore, in the event of any such breach or threatened breach, Foster
agrees that NeuStar, in addition to such other remedies which may be available,
shall be entitled to specific performance and other injunctive relief. In
addition, Foster acknowledges that NeuStar may, in its sole discretion, upon or
after termination of Foster’s employment or consultancy with NeuStar, notify any
future employer of Foster or other person or entity with which Foster has
dealings of his obligations under this Agreement.
     9. Stay of Time. In the event that Foster violates Paragraph 1 or 2 of this
Agreement, the running of the time period of such provision so violated shall be
automatically suspended on the date of such violation and shall resume on the
date such violation permanently ceases.
     10. Assignability. NeuStar may assign this Agreement to any of its
affiliates.
     11. Amendment. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed by and
delivered on behalf of Foster and NeuStar.
     12. Governing Law. The parties agree that this Agreement, and all rights
and obligations hereunder, shall be deemed to have been made in the Commonwealth
of Virginia, shall take effect as an instrument under seal within Virginia, and
shall be governed by and construed in accordance with Virginia law, without
giving effect to conflict of law principles. Any action, demand, claim or
counterclaim relating to the terms and provisions of this Agreement, or to its
formation or breach, shall be commenced in Virginia in state or federal court,
and venue for such actions shall lie exclusively in Virginia. Foster and NeuStar
consent to the jurisdiction of such a court.
     13. Signature in Counterparts. This Agreement may be signed in
counterparts.
     14. FOSTER ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.
     IN WITNESS WHEREOF, the Parties to this Agreement Respecting Noncompetition
and Nonsolicitation have executed this instrument on the date(s) set forth
below.

                          MARK FOSTER            
 
                        /s/ Mark Foster       Date: May 6, 2008                
     
 
                        NEUSTAR, INC.            
 
                   
 
  By:   /s/ Jeffrey A. Babka
 
      Date: 5/5/08         Name: Jeffrey A. Babka         Title: Senior Vice
President and Chief Financial Officer    

3